PER CURIAM.
AFFIRMED. See Ceballo v. Citizens Prop. Ins. Corp., 967 So.2d 811, 815 (Fla. 2007) (holding that proof of entitlement to the face value of the policy “does not affect [the insured’s] obligation to show that [she has] incurred an additional loss in order to recover under the supplemental [law and ordinance] coverage”). See also K.R. Exch. Servs., Inc. v. Fuerst, Humphrey, Ittleman, PL, 48 So.3d 889, 894 (Fla. 3d DCA 2010) (“It is well settled that the court must consider an exhibit attached to the complaint together with the complaint’s allegations, and that the exhibit controls when its language is inconsistent with the complaint’s allegations.”); Magnum Capital, LLC v. Carter & Assocs., LLC, 905 So.2d 220, 221 (Fla. 1st DCA 2005).
BENTON, C.J., and CLARK, J., concur.
MAKAR, J., Specially Concurs with Opinion.